Title: From John Adams to Thomas Barr, 3 January 1817
From: Adams, John
To: Barr, Thomas



Sir,
Quincy January 3rd 1817

I have received “the Constitution of the Kentucky Society for promoting Agriculture” with your certificate of my Election as an honorary member.—As I have never heard of any measure for the promotion of that great object in this, or in any other country without pleasure; this Institution is so delicious a climate, & in a soil so exuberantly fertile, could not fail to be a peculiar gratification. Researches into the theory and assiduity in the practice must result in the honour of the Society, the prosperity of the State, and the ample profit of Individuals.
I pray you Sir to present my respects to the Society and my thanks for the honour they have done me; but my advanced age, and the numerous infirmities usually attendant upon it will render it impossible for me to be of any use to them in their honourable and laudable pursuits.
Our Massachusetts Society however, of which Dr Dexter is President, and Mr Quincy corresponding Secretary. I presume will esteem themselves honoured by an exchange of transactions.
I have the honour to be very respectfully Sir, your obedient Servant.

John Adams